DETAILED ACTION
	This office action is in response to the application filed on 9/23/2019 in which claims 1-19, and 21 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11-14, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US20160183276A1) in view of Kim et al. (US20140169297A1).
As to claims 1, 11, and 21, Marinier teaches a method in a first terminal device for facilitating direct communication with a second terminal device, comprising: (abstract Systems, methods, and instrumentalities are provided to implement scheduling for device-to-device (D2D).)
transmitting to the second terminal device a Modulation and Coding Scheme (MCS) index, ([0019] The WTRU may encode the control information and transmit the control information, e.g., using a Physical Uplink Shared Channel (PUSCH) like structure. The WTRU may include control information from one or more of the following elements: MCS and also stated in [0129])
But does not specifically teach:
based on which the second terminal device can obtain a modulation order and a Transport Block Size (TBS) in accordance with a first mapping or a second mapping between MCS indices on one hand and modulation orders and TBSs on the other, wherein the MCS index is determined by the first terminal device by selectively applying the first or second mapping.
However Kim teaches based on which the second terminal device can obtain a modulation order and a Transport Block Size (TBS) in accordance with a first mapping or a second mapping between MCS indices on one hand and modulation orders and TBSs on the other, (abstract receiving, by a user equipment (UE), a message including a 256 QAM indicator indicating use of a 256 QAM scheme; and receiving a physical downlink control channel (PDCCH) signal including the MCS index, wherein the UE obtains a modulation order and a Transport Block Size (TBS) index depending upon the MCS index for the 256 QAM scheme. [0015] The UE may simultaneously manage a first table for supporting a legacy modulation scheme and a second table for supporting the 256 QAM scheme,)
wherein the MCS index is determined by the first terminal device by selectively applying the first or second mapping. ([0239] Referring to FIG. 10, the UE and the eNB perform a UE capability negotiation process for negotiating whether or not 256 QAM is supported after completion of initial access in step S1010. ) This would be the decision to use the legacy or the new table for the MCS index.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.
(Marinier fig. 1b shows a transceiver processor and memory for implementing the methods of the disclosure.)
As to claims 2 and 12, Marinier in view of Kim teaches the method of claim 1, wherein the second mapping supports a higher modulation order than modulation orders supported by the first mapping. (Kim [0007] A current LTE/LTE-A system is designed to adopt Quadrature Phase Shift Keying (QPSK), 16 Quadrature Amplitude Modulation (16 QAM), and 64 QAM as the modulation schemes. However, in order to increase the data transmission amount as well as to efficiently use radio resources, many people and developers are conducting intensive research into a method for indicating whether to use 256 QAM having a higher modulation order)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.
As to claims 3 and 13, Marinier in view of Kim teaches the method of claim 2, wherein the first and second mappings have an overlapped portion. (Kim table 6 legacy [0185] vs table 7 new [0195]-[0197] have overlapping portions)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.

As to claims 4 and 14, Marinier in view of Kim teaches the method of claim 3, wherein the overlapped portion is associated with one or more of modulation orders supported by both the first and second mappings. (Kim table 6 vs table 7 from modulation order 2-6 portions of tables are shared)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.
As to claims 8 and 18, Marinier in view of Kim teaches the method of claim 1, further comprising: transmitting to the second terminal device an indicator indicating which of the first and second mappings is applied by the first terminal device. (Kim abstract receiving, by a user equipment (UE), a message including a 256 QAM indicator indicating use of a 256 QAM scheme. [0239] Referring to FIG. 10, the UE and the eNB perform a UE capability negotiation process for negotiating whether or not 256 QAM is supported after completion of initial access in step S1010.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.
As to claims 9 and 19, Marinier in view of Kim teaches the method of claim 1, wherein the second terminal device supports the first mapping only.(Kim [0239] Referring to FIG. 10, the UE and the eNB perform a UE capability negotiation process for negotiating whether or not 256 QAM is supported after completion of initial access in step S1010. ) This would be the decision to use the legacy or the new table for the MCS index.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.

Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marnier in view of Kim as applied to claim 3 above, and further in view of Wu et al. (US20190260559A1).
As to claims 5 and 15, Marinier in view of Kim teaches the method of claim 3, 
But does not specifically teach:
wherein the overlapped portion is associated with coding rates below a predefined threshold.
However Wu teaches wherein the overlapped portion is associated with coding rates below a predefined threshold. ([0149] when receiving a data packet whose code rate is higher than 0.93 or 0.931, a receive end (for example, a terminal device) may not decode the data packet. In other words, a highest code rate of the LTE system is 0.93 or 0.931.  [0148] when a transport block corresponding to low-order modulation reaches or exceeds the critical code rate, transmission reliability can be improved by switching the transport block to high-order modulation, thereby improving spectral efficiency) This means the legacy MCS table can be used to a given point and then changed for higher levels of the new table making an overlapping portion of the two tables the same before the coding rate threshold is reached.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communication of Marinier in view of Kim with the modulation order switching in order to improve transmission reliability and spectral efficiency. 
As to claims 6 and 16, Marinier in view of Kim as applied to claim 3 and further in view of Wu teaches the method of claim 5, wherein, in a portion of the second mapping that does not overlap the first mapping, each TBS associated with the second mapping is scaled down with respect to a corresponding TBS associated with the first mapping by a factor dependent on a number of Resource Elements (REs) available for data transmission. (Wu [0146] code rate changes based on resources used to carry data and table 2 shows coding rates based on TBS and that when a critical code rate for a given modulation order is reached (start of non-overlapping portion) the modulation order is changed to a higher modulation order giving a lower code rate at that TBS/MCS index [0148] )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communication of Marinier in view of Kim with the modulation order switching in order to improve transmission reliability and spectral efficiency. 
As to claims 7 and 17, Marinier in view of Kim teaches the method of claim 1, wherein the MCS index is determined by the first terminal device by applying the first mapping when retransmission is configured,  (Kim [0190] In order to change the modulation scheme without TBS modification during retransmission, one reserved state is needed. I.sub.MCS is redefined in the legacy implementation scheme, such that implementation complexity can be minimized.)
But does not specifically teach:
or the second mapping when no retransmission is configured and a modulation order and a TBS obtained by applying the first mapping would result in a coding rate higher than a predefined threshold. 
However Wu teaches the second mapping when no retransmission is configured and a modulation order and a TBS obtained by applying the first mapping would result in a coding rate higher than a predefined threshold. ([0149] when receiving a data packet whose code rate is higher than 0.93 or 0.931, a receive end (for example, a terminal device) may not decode the data packet. In other words, a highest code rate of the LTE system is 0.93 or 0.931.  [0148] when a transport block corresponding to low-order modulation reaches or exceeds the critical code rate, transmission reliability can be improved by switching the transport block to high-order modulation, thereby improving spectral efficiency) This means the legacy MCS table can be used to a given point and then changed for higher levels of the new table making an overlapping portion of the two tables the same before the coding rate threshold is reached.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communication of Marinier in view of Kim with the modulation order switching in order to improve transmission reliability and spectral efficiency. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Kim as applied to claim 1 above, and further in view of Kim et al. (US20200076722A1); hereinafter referred to as “722.”
As to claim 10, Marinier in view of Kim teaches the method of claim 1, 
But does not specifically teach:
wherein the first and second terminal devices are communicating directly with each other on a sidelink for vehicular services.
However 722 teaches wherein the first and second terminal devices are communicating directly with each other on a sidelink for vehicular services. ([0080] FIG. 10 is a reference diagram to describe UE-to-UE direct communication. When a UE performs communication with another UE using a direct wireless channel, as shown in FIG. 10, the present invention proposes a method of determining a resource to use for communication. This can be named UE-to-UE direct signal transmission/reception or Device-to-Device ( D2D) communication, and further named a sidelink to be distinguished from Downlink (DL) and Uplink (UL) of the existing cellular communication. Furthermore, communication among multiple devices may be named Vehicle-to-Vehicle (V2V) communication in association with vehicles. Hence, although a UE means a user's UE (or car), if a network equipment such as an eNB transmits/receives a signal according to a UE-to-UE communication methodology, the network equipment can be regarded as a sort of UE to which the present invention is applicable. Moreover, an eNB can receive a D2D signal transmitted by a UE. Furthermore, a signal transmitting/receiving method of a UE designed for D2D transmission is applicable to an operation for a UE to transmit data to an eNB.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the D2D communications of Marinier in view of Kim can be a sidelink for vehicular service in view of 722 in order to provide a V2V network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Einhaus et al. (US20180241499A1) equation 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465